DETAILED ACTION
Claims 1-22 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  At this point in time, the examiner recommends --Reorder Buffer for Preventing Cache Access to Avoid Information Leakage due to Mis-speculation--. 

Drawings
Replacement FIG.4 submitted on November 8, 2021, is partially pixelated (outside of all text and the server computers 60 (though the associated monitors are pixelated)).  Presumably this is because the drawing is not fully in black and white (as non-black coloring is the main reason for pixelation).  The examiner has been unable to confirm this because a pdf file does not exist in EFS.  Because the examiner believes this version of FIG.4 should print properly, the drawing is not objected to.  However, applicant is encouraged to submit a replacement in true black and white to improve print quality.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 12-15, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated or, in the alternative, under 35 U.S.C. 103 as obvious over Piry et al., U.S. Patent No. 10,394,716 (herein referred to as Piry).
Referring to claim 1, Piry has taught a method, comprising:
a) storing information regarding a first state of an out-of-order machine to a reorder buffer, the information indicating a state of at least one register (see the reorder buffer in column 13, line 64.  Existence of a reorder buffer denotes an out-of-order machine.  As is known, a reorder buffer buffers instruction results so that they can be written in program order.  Thus, any of the data in a given entry of the reorder buffer is information indicating that a corresponding register is in a “to be written” state.  Or, the result itself is information indicating the state of the register when it is eventually be written.  For instance, an ADD instruction might produce a positive result, and this indicates the corresponding register to which the result will be written will be in a positive state.  The examiner notes that information for any instruction ;
b) storing an entry regarding a second state of the out-of-order machine, the entry including 1) an identifier for an instruction successive to the first state (see FIG.5B, instructions 205, and note the execution of a speculative load instruction, an identifier of which would be stored into the reorder buffer.  Note that the second state is the state that would exist if the branch outcome matches the branch prediction, i.e., speculation succeeds (e.g. FIG.5B, step 230)) and 2) information regarding the second state that indicates whether data associated with the instruction is moved to a cache during transition from the first state to the second state (under one interpretation, this is information that links the cache line loaded by the speculative load to a resolution event.  This way, there can be multiple levels of nesting of speculation, and one resolution of a given speculation may not affect other speculative instructions (column 8, lines 23-41, and column 13, lines 41-67); and
c) in response to detecting a misspeculation event of the second state, 1) determining a location in the cache storing the data based on the information regarding the second state (see FIG.4 and column 8, lines 23-41, and column 13, lines 41-67.  Basically, when mis-speculation occurs, the information is used to determine which cache lines are associated with that mis-speculation event.  Then, those lines are invalidated) and 2) preventing access to at least a portion of the cache storing the data, the portion including the location in the cache storing the data (again, by invalidating the cache line, access of the data therein is prevented).
d) Regarding the limitation that the information regarding the second state is part of the entry stored in the reorder buffer, this is not patentable for multiple reasons:

d2) Even if the link table could not be considered part of the reorder buffer for some reason, which the examiner does not believe to be the case based on (d1) above, one of skill recognizes that the reorder buffer is storage with fields for storing data.  The link table is also storage with fields for storing data.  The data in the table could instead be stored directly in the reorder buffer and the functionality of Piry would be substantially similar.  All data would be similarly accessible, the location merely changes.  As such, applicant has merely re-arranged parts (moving data to within the reorder buffer).  See MPEP 2144.04.  Applicant has not demonstrated the criticality of this re-arrangement.  As such, it is not a patentable distinction, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piry such that the data in the link table is instead in the reorder buffer.  For example, the link table of Piry is used to determine which cache lines (and loads that load those cache lines) are associated with which resolution events.  Since the load instructions are in the reorder buffer, one could trivially attach some number of bits to load entries in the reorder buffer to indicate associated with one of a number of resolution events.  Under this interpretation, the claim is rejected under 35 U.S.C. 103.
Referring to claim 2, Piry, alone or as modified, has taught the method of claim 1, wherein the preventing access includes invalidating the at least a portion of the cache storing the data (as described above, the portion of the cache with speculative data is invalidated.  See FIG.4.  This would involve clearing V bit 60 for a cache line 52 having a set C bit 70 (see FIG.2)).
Referring to claim 3, Piry, alone or as modified, has taught the method of claim 1, wherein the preventing access includes invalidating an entirety of the cache (the examiner notes that this limitation is broader than invaliding every entry in the cache.  In Piry, the entire group of speculative loads associated with a single mis-speculation is invalidated.  This, this group is invalidated in its entirety.  There may be multiple groups associated with multiple events, and thus there are multiple entireties.
Referring to claim 4, Piry, alone or as modified, has taught the method of claim 1, wherein the cache includes a data cache (see FIG.2).
Referring to claim 7, Piry, alone or as modified, has taught the method of claim 1, wherein the information regarding the second state includes an indication of a location of cache blocks storing the data (again, the tracking structure tracks which lines are associated with which event.  So, when a mis-speculation event occurs, the cache lines associated with that event are inherently located).
Referring to claim 8, Piry, alone or as modified, has taught the method of claim 1, wherein the information regarding the second state includes an indication of cache blocks created during execution of one or more operations associated with the misspeculation event (again, the lines tracked for a given event are those which store created blocks of data of load instructions that executed speculatively).
Referring to claim 9, Piry, alone or as modified, has taught the method of claim 1, further comprising identifying, based on the information regarding the second state, cache blocks created during execution of operations associated with the misspeculation event (again, the lines tracked for a given event are those which store created blocks of data of load instructions that executed speculatively.  This information is used to clear the V bits of those lines).
Claims 12-15 and 18-20 are respectively rejected for similar reasons as claims 1-4 and 7-9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Piry in view of the examiner’s taking of Official Notice.
Referring to claim 5, Piry, alone or as modified, has taught the method of claim 1, but has not taught wherein the cache includes at least one of a branch target cache, a branch target buffer, a store-load dependence predictor, an instruction cache, a translation buffer, a second level cache, a last level cache, and a dynamic random-access memory (DRAM) cache.  However, FIG.1 shows that the cache caches data for main memory 18.  Official Notice is taken that one such known main memory implementation is DRAM.  DRAM is a common form of memory which is structurally simplistic, which allows for high memory density at a the cache includes a dynamic random-access memory (DRAM) cache (i.e., a cache that caches data from DRAM).
Claim 6 is rejected for similar reasons as claim 5.  If the cache is a DRAM cache, and the cache is invalidated, even partially, then the DRAM cache is invalidated.
Claims 16-17 are respectively rejected for similar reasons as claims 5-6.

Claims 10-11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Piry.
Referring to claim 10, Piry, alone or as modified, has taught the method of claim 1, but has not taught wherein the misspeculation event occurs during a load/store operation executed by the machine.  However, the misspeculation event can occur anywhere during execution of any instruction.  This is simply a function of program design and scheduling by the processor.  For example, from FIG.5A, Piry sets forth a branch instruction starting speculation, and during speculation, loading a value.  Depending on the proximity of the load to the branch, the branch can be determined to have been mis-speculated during execution of the load.  Again, any design would have been obvious to execute in Piry.  For instance, one design might include branching down a path that begins with a large group of load instructions to set register state for later operations.  The group may be of sufficient size such that the actual branch direction (and mis-speculation) would be determined during load execution.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the misspeculation event occurs during a load/store operation executed by the machine.
Referring to claim 11, Piry, as modified, has taught the method of claim 10, wherein the first state corresponds to a state of the machine prior to execution of the load/store operation, and wherein the second state corresponds to a state of the machine after the execution of the load/store operation (see the rejection of claim 1.  The first state is prior to the branch instruction (and, thus, prior to the load operation).  And, the second state is after all speculative loads execute (the state realized if all speculative operations were to complete properly).
Claims 21-22 are respectively rejected for similar reasons as claims 10-11.

Response to Arguments
On page 7 of applicant’s response, applicant argues that flag 70 indicates conditional or unconditional allocation, and does not identify any instruction, nor do any of the other fields of entry 52 identify any instruction.
The examiner does not necessarily disagree.  However, the rejection is not asserting that flag 70 identifies an instruction.  In part (b) of the claim 1 rejection, the identifier is at least some of what is stored for the instruction in the reorder buffer, as is known in the art.  Each entry of a reorder buffer includes information (e.g. result and/or destination register) that is associated with, and is an identifier for, a different instruction.  When an instruction is to be retired, any result in the reorder buffer entry corresponding to the instruction will be committed to architectural state (e.g. to the destination register in the reorder buffer), as is known.  The examiner additionally notes that the claimed identifier does not necessarily identify an instruction, as argued; instead, for an instruction.  So, where a reorder buffer entry includes a result, and a destination register of the result, these are identifiers for the corresponding instruction.

On page 8 of the response, applicant argues that Piry fails to describe any device that stores any identifier for the instructions 205 or any instruction successive to a first state.
The examiner respectfully disagrees.  As stated in the rejection, Piry includes tracking storage that stores information to track which cache lines are associated with which resolution events.  This is information relating to a second/speculative state that indicates that some data was moved/loaded to cache in relation to a particular speculative/sensitive event that causes the system to move from non-speculative/non-sensitive (first) state to speculative/sensitive (second) state. 

On page 8 of the response, applicant argues that the claimed information is not in the re-order buffer entry.
In part (d) of the claim 1 rejection, the examiner asserted that the information could be considered part of the re-order buffer entry (where the tracking table is considered part of a re-order buffer), and alternatively stated that it would have been obvious to store the information in the re-order buffer instead of in the tracking table.  Applicant has not addressed this reasoning by the examiner.  Therefore, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183